     Case 3:21-cv-00072-MMD-CLB Document 27 Filed 04/27/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10

11 In the Matter of ACTION WATERSPORTS                    Case No. 3:21-cv-00072-MMD-CLB
   OF INCLINE VILLAGE, LLC, as owner of
12 the vessel SIERRA CLOUD, official number               ORDER DIRECTING ISSUANCE
   950488, for Exoneration from or Limitation of          OF NOTICE, AND PUBLICATION,
13 Liability                                              AND THEREOF

14

15

16

17          WHEREAS, a complaint is being filed simultaneously with this [Proposed] Order by which
18 Plaintiff-in-Limitation ACTION WATERSPORTS OF INCLINE VILLAGE, LLC., as owner of

19 vessel SIERRA CLOUD, official number 950488, (“VESSEL”), wherein Plaintiff-in-Limitation

20 seeks exoneration from or limitation of liability for any losses, injuries, and/or damages occasioned

21 as a result of the VESSEL voyage on or about July 16, 2020 on Lake Tahoe; and

22          WHEREAS, the complaint having stated the facts and circumstances upon which said
23 exoneration or limitation is claimed; and

24          WHEREAS, it appearing that the claims that may be made against Plaintiffs-in-Limitation
25 may be in amounts which will exceed the value of the interest of Plaintiffs-in-Limitation in the

26 VESSEL for losses, injuries, and/or damages said to have been occasioned or incurred in

27 consequence of the aforesaid voyage; and

28 / / /

     [PROPOSED ORDER] DIRECTING ISSUANCE OF NOTICE, AND PUBLICATION, AND THEREOF
     Case No. 3:21-cv-00072-CLB
     Case 3:21-cv-00072-MMD-CLB Document 27 Filed 04/27/21 Page 2 of 3




 1            WHEREAS, the surety for Plaintiffs-in-Limitation has given security for damages in costs

 2 herein;

 3            AND NOW THEREFORE, on application of Browne Green, LLC, counsel for Plaintiff-in-

 4 Limitation, it is hereby:

 5            ORDERED that the Clerk of this Court issue a notice forthwith, in the form submitted with
 6 this Order, to all persons or entities asserting claims with respect to which the complaint seeks

 7 exoneration or limitation, admonishing them to file their respective claims with the Clerk of the

 8 Court and serve attorneys for Plaintiffs-in-Limitation with a copy thereof within 30 days of the

 9 issuance of the notice;

10            AND IT IS FURTHER ORDERED that public notice shall be given by publication thereof
11 in the newspaper known as “San Francisco Chronicle” and that such notice shall be published

12 once a week for four consecutive weeks prior to the date affixed herein for filing of claims;

13            AND IT IS FURTHER ORDERED that not later than the date of the second publication of
14 said notice, Plaintiffs-in-Limitation shall mail a copy of said notice to every person or concern, if

15 any, known to have made any claim against Plaintiff-in-Limitation as a result of the incident

16 involving the VESSEL on or about July 16, 2020;

17            AND IT IS FURTHER ORDERED that the continued prosecution of any and all suits,
18 actions or proceedings which may already have begun against Plaintiffs-in-Limitation in any court

19 whatsoever to recover damages arising out of, or occasioned by, or consequent upon the aforesaid

20 voyage or trip of the VESSEL on or about July 16, 2020, and institution or prosecution of any suits,

21 actions or legal proceedings of any nature description whatsoever in any court wheresoever, except

22 in this proceeding for exoneration from or limitation of liability, against Plaintiffs-in-Limitation, in

23 respect of any claim or claims arising out of the aforesaid voyager trip on which the VESSEL was

24 then engaged, or otherwise subject to limitation proceeding, be and the same are hereby are stayed

25 and restrained;

26            AND IT IS FURTHER ORDERED that a certified copy of this order as a restraining order
27 shall be served by certified mail, return receipt requested, on the person or persons, or entity or

28 entities, to be restrained, or to their respective attorneys or representatives;
     [PROPOSED ORDER] DIRECTING ISSUANCE OF NOTICE, AND PUBLICATION, AND THEREOF
     Case No. 3:21-cv-00072-CLB                                                                         2
     Case 3:21-cv-00072-MMD-CLB Document 27 Filed 04/27/21 Page 3 of 3




 1            AND IT IS FURTHER ORDERED that the publication and mailing of copies of the Notice

 2 to Claimants, required by Rule F(4), Supplemental Rules for Certain Admiralty and Maritime

 3 Claims, Federal Rules of Civil Procedure, shall constitute due notice to all persons asserting claims

 4 with respect to which said complaint seeks limitation or exoneration.

 5            IT IS SO ORDERED.

 6

 7

 8 Dated:       April
                April 26
                      27          , 2021    _____________________________________________
                                            Hon. Miranda M. Du
 9                                          U.S. District Court Judge
                                            DISTRICT OF NEVADA
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED ORDER] DIRECTING ISSUANCE OF NOTICE, AND PUBLICATION, AND THEREOF
     Case No. 3:21-cv-00072-CLB                                                                      3
